Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 17, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00420-CV



                             IN RE D.G., Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-53787

                        MEMORANDUM OPINION

      On June 2, 2014, relator D.G. filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Robert Newey, associate
judge of the 311th District Court of Harris County, to vacate his March 17, 2014
temporary orders.
      Section 22.211 of the Texas Government Code governs this court’s
mandamus jurisdiction. See Tex. Gov’t Code Ann. § 22.221. Section 22.221
expressly limits mandamus jurisdiction of the courts of appeals to: (1) writs against
a district court judge or county court judge in the court of appeals’ district; and (2)
all writs necessary to enforce the court of appeals’ jurisdiction. See id.

      A court of appeals’ jurisdiction does not include writs against associate
judges. See In re J.W.B., No. 14-12-00410-CV, 2012 WL 1695208, at *1 (Tex.
App.—Houston [14th Dist.] May 15, 2012, orig. proceeding) (mem. op.) (holding
appellate court did not have jurisdiction over associate judge); In re Tex. Dep’t of
Family & Protective Servs., 348 S.W.3d 492, 495 (Tex. App.—Fort Worth 2011,
orig. proceeding) (dismissing petition for writ of mandamus against associate judge
for lack of jurisdiction). Therefore, this court does not have jurisdiction to issue a
writ against the associate judge.

      Accordingly, relator’s petition is ordered dismissed.



                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                           2